Title: From Thomas Jefferson to Christopher Gore, 23 June 1791
From: Jefferson, Thomas
To: Gore, Christopher



Sir
Philadelphia June 23. 1791.

I am favoured with yours of May 20. and have now the honour to inclose you a post note for 5 D. 84 C. which will be taken up by any custom house officer of the U.S. This should not have been  so long delayed, but that I have been absent on a journey from which I am but just returned. The continuance of your attention to procure the laws between 1772. and 1780. which you are so kind as to promise is very obliging. I have it much at heart to have one complete set of the laws of all the states in a deposit where they will be tolerably sure of being preserved.—I have the honour to be with great respect Sir Your most obedt humble servt,

Th: Jefferson

